        Case 1:15-cv-05814-JPO Document 123 Filed 10/30/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CMG HOLDINGS GROUP,
                             Plaintiff,
                                                              15-CV-5814 (JPO)
                   -v-
                                                                   ORDER
 JOSEPH WAGNER, et al.,
                             Defendants.


J. PAUL OETKEN, District Judge:

       The previously scheduled status conference on November 27, 2018 at 11:00 a.m. is

hereby adjourned to November 27, 2018 at 3:00 p.m.

       SO ORDERED.

Dated: October 30, 2018
       New York, New York

                                           ____________________________________
                                                      J. PAUL OETKEN
                                                  United States District Judge
